REGISTRATION OF A CLASS OF SECURITIES - FORM 8-A UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Pacificorp Holdings Ltd. (Exact name of registrant as specified in its charter) NEVADA 47-2055848 (State of incorporation or organization) (IRS Employer Identification Number) 500 North Rainbow Road, Suite 300 Las Vegas, Nevada 89107 702-448-8134 (Address of principal executive offices) Title of each class to be so registered NOT APPLICABLE Name of each exchange on which each class is to be registered NOT APPLICABLE If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c) check the following box. [ ] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d) check the following box. [X] Securities Act registration statement file number to which this form relates: 333-203538 Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 (Title of class) 1 Item 1. Description of Registrant's Securities to be Registered. The description of securities contained in Registrant's Registration Statement on FormS-1, as amended, filed with the commission (File No.333-203538) is incorporated by reference into this registration statement. Item 2. Exhibits. Exhibit Number Description Articles of Incorporation * By-Laws * (*) Incorporated herein by reference to the exhibits of the same number in Registrant's Registration Statement on Form S-1, as amended. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Pacificorp Holdings Ltd. (Registrant) Dated: July 10, 2015 By: /s/ Wan Soo Lee Wan Soo Lee President, CEO, and Director 2
